Citation Nr: 0022725	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-07 113	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left hip disorder.  

2.  Entitlement to service connection for a lung condition.  

3.  Entitlement to service connection for a right knee scar.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for left knee disability.  

5.  Entitlement to an initial disability rating in excess of 
20 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1990 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an "increased rating" based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  However, a claim placed 
in appellate status by disagreement with the original or 
initial rating award but not yet ultimately resolved, as with 
the rating for the veteran's left knee and lumbosacral strain 
in this case, remains an "original claim" and not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board does not characterize the issues of the proper 
rating for a left knee disability and lumbosacral strain as 
"increased ratings."  

On the occasion of the veteran's hearing on appeal before the 
undersigned member of the Board in November 1999, he raised 
the issue of entitlement to service connection for a left hip 
disability as secondary to his service-connected left knee 
and low back disabilities.  This issue has not been developed 
for appellate review and, accordingly, is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for a right 
knee scar and an initial disability rating in excess of 20 
percent for lumbosacral strain are the subjects of a remand 
section at the end of this decision.


FINDINGS OF FACT

1.  The claims for service connection for left hip disorder 
and lung condition are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  

2.  The veteran's left knee disability is primarily 
manifested by swelling, tenderness, subjective complaints of 
pain and some loss of motion due to pain.  


CONCLUSIONS OF LAW

1.  The claims for service connection for left hip disorder 
and a lung condition are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).

2.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for a left knee disability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Left Hip and Lung

Factual Background

Service medical records, dated in January 1993, indicate that 
the veteran sustained a spontaneous pneumothorax between 
August and December 1992.  He was said to have been treated 
with oxygen only and the condition resolved over three to 
four days.  On evaluation in January 1993, it was noted that 
there had been no recurrence, no residuals were identified 
and the veteran was found fit for worldwide service.  
Subsequent service medical records are also negative for any 
chronic residual disability of the lungs.

Further review of the service medical records indicates the 
veteran was seen for complaints of left hip pain in February-
March 1997.  Medication was prescribed and the examiner noted 
the veteran's complaints could be the result of an altered 
gait to compensate for his knee and back pain.  However, no 
chronic left hip condition was identified at that time or 
subsequently during service.  A medical examination conducted 
in connection with the veteran's separation from service in 
January 1997 is negative for pertinent symptomatology.  

The veteran was afforded a VA medical examination in October 
1997.  The diagnoses, in pertinent part, were sprain, left 
hip and history of left pneumothorax, treated conservatively.  

Private and VA postservice medical records are negative as to 
any residual disability or lung problem resulting from the 
spontaneous pneumothorax in 1992.

At his hearings on appeal in September 1998 and before the 
undersigned member of the Board in November 1999, the veteran 
reported having left hip pain in service and that it 
continued to the present.  He also stated that he currently 
has respiratory problems that he attributes to the 1992 
service incident.  

Legal Criteria

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A "well-grounded claim" has been defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the Court has stated that "[t]he quality and 
quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of applicable 
statutory presumptions.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded.  Id. at 504.  

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.  

Analysis

In considering the veteran's claims for service connection, 
the threshold question to be answered is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  If a claim is not well grounded, then the 
appeal fails; and there is no further duty to assist in 
developing the facts pertinent to the claim, since such 
development would be futile.  38 U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  See Caluza.  

Here, the veteran was seen in service for complaints of left 
hip pain, but no chronic disability of the left hip was 
documented during service.  Although a left hip sprain was 
diagnosed on VA examination in October 1997, the examiner did 
not relate the disability to service.  The controlling fact 
regarding this issue is that there is no medical evidence of 
record of a nexus between any current left hip disability and 
service.

The veteran was also treated conservatively for a spontaneous 
pneumothorax in service, but subsequent to service and 
postservice records fail to show that this was other than an 
acute and transitory event.  There was no recurrence and no 
showing of any resulting residual disability either in 
service or after service.  Thus, there is insufficient 
medical evidence to establish the current presence of any 
residuals of spontaneous pneumothorax for which service 
connection could be granted.  Postservice examination failed 
to reveal the presence of any such disability and there is no 
competent medical opinion to establish the presence of the 
claimed disability.  Thus, there is no basis for an award of 
service connection as there is no disability demonstrated.  
See Rabideau supra and Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  

The Board has considered the veteran's statements and 
testimony with respect to the presence of such disabilities, 
but as a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses and opinions of medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Thus, insofar as the record demonstrates that all of the 
criteria for stating a well grounded claim have not been met, 
the veteran's claims for service connection must fail.  
38 U.S.C.A. § 5107(a).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Increased Rating

The veteran's claim of entitlement to an initial disability 
evaluation in excess of 10 percent for residuals of a left 
knee disability is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim that is plausible.  Generally, a claim for an increased 
evaluation is considered to be well grounded.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the veteran alleges greater severity than that 
indicated by the original rating assigned.  

Factual Background

Service medical records reveal that the veteran had no 
problems with his left knee until December 1994 when he 
injured his knee while dancing.  The veteran had continuing 
complaints of knee problems and in February 1996 an 
arthroscopy and lateral release procedure was performed.  The 
arthroscopy revealed wear and tear changes of the patella and 
a diagnosis of chondromalacia patella was reported.  On 
examination in October 1996, the veteran complained of left 
knee pain.  He also complained of his left knee giving way, 
which the examiner interpreted as quadriceps let down 
associated with patella/femoral pain.  

In January 1997, examination of the left knee revealed 3 
well-healed arthroscopy scars.  Left knee extension was 
reported as 5 degrees and flexion as 140 degrees.  Based on 
his chondromalacia , the veteran was referred to Physical 
Evaluation Board for disposition in May 1997.  The veteran 
was awarded disability severance pay on his discharge from 
service in July 1997.  

The veteran underwent his initial VA examination in October 
1997.  The veteran complained of left knee pain that bothered 
him with exertion.  No flare-ups were reported.  The veteran 
used no aids in ambulating, but did wear an elastic stocking 
on the left.  The examiner noted there was no arthritis.  
Movements of the left knee were said to be normal.  The 
veteran complained of pain and crepitus on extension from 30 
to 0 degrees.  The examiner could hear and feel the crepitus.  
The diagnosis was chondromalacia, left patella, status post 
arthroscopic surgery and lateral release.  Following this 
examination, the veteran requested another examination by a 
board-certified physician.  Thereafter, the veteran was 
informed the initial examiner was, in fact, board certified.  

A rating action in January 1998 awarded service connection 
for chondromalacia, left patella, status post arthroscopic 
surgery and lateral release and assigned an initial rating of 
10 percent.  The veteran disagreed with the rating assigned 
and the current appeal ensued.  

At his hearing in June 1998, the veteran reported that his 
knee gave way, that he was in pain all the time and that he 
favored his left knee in all activities.  He also reported 
that he had stopped taking medication for his knee due to 
stomach problems.  He also stated that he was not receiving 
any treatment for his knee as there was no treatment facility 
readily available.  

On examination in November 1998, the veteran complained of 
pain, loss of motion and instability with respect to his left 
knee.  However, he also reported that he did not use any 
braces or corrective devices on his left knee.  He also 
reported incidents of instability and locking.  Examination 
revealed normal gait.  Crepitus and swelling of the knee were 
noted.  There was no instability of the knee, but there was 
tenderness to palpation along the medial and lateral aspects.  
Extension was to 0 degrees with pain at negative 20 degrees 
of extension.  Flexion was limited to 140 degrees passively 
and 120 degrees actively.  There was no pain on flexion.  X-
ray of the knee was normal with the exception of a joint 
mouse noted in the medial joint space of the lateral 
compartment.  The diagnosis was chondromalacia of the 
patella, left knee.  The examiner concluded that the veteran 
had mild to moderate functional loss due to pain.  

At his hearing in November 1999, the veteran reported taking 
medication for knee pain.  He stated that his knee gives out 
once or twice a week, that he wears a knee brace all the time 
and that he has difficulty in climbing stairs.  The veteran's 
representative asked that a separate rating be assigned for 
arthritis of the left knee.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  Diagnostic Code 5257.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  Diagnostic Code 5261.  

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Diagnostic Code 5256 provides that a 30 percent evaluation is 
warranted when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In VAOGCPREC 9-98 it was held that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Analysis

The Board has considered the representative's argument that 
the veteran should be given a separate rating based on 
arthritis of the left knee; however, there is currently no x-
ray evidence of arthritis of the left knee on which such 
separate rating for arthritis may be based.  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson.  However, 
in this case, the medical evidence of record does not 
indicate that the veteran's left knee disability has varied 
in severity from the time of the veteran's service discharge 
until the present.  For that reason, the rating will not be 
separated into stages pursuant to Fenderson.  

As has been set out above, impairment of the knee may be 
rated under several Diagnostic Codes.  The RO has rated the 
veteran's knee disorder under Diagnostic Code 5257.  This 
code provides for recurrent subluxation or lateral 
instability.  In addition, the Board will consider the 
diagnostic criteria of Diagnostic Codes 5256, 5258, 5260, and 
5261 for evaluating the veteran's knee impairment.  

Recent examinations indicate that the veteran's left knee 
complaints are somewhat out of proportion with objective 
physical findings.  For example, he has complained of giving 
way of the left knee, but there is no clinical evidence of 
ligamentous instability and there is no showing of 
corresponding muscular atrophy of the muscles of the left 
lower extremity reported.  On initial VA examination, he was 
said to have normal movement of the left knee.  On VA 
examination in 1998, he was shown to have extension to zero 
degrees with flexion to 140 degrees passively and to 120 
degrees actively.  

While some swelling and tenderness of the knee have been 
identified there is no clinical demonstration of the moderate 
knee disability necessary for a higher evaluation under 
Diagnostic Code 5257.  Clinical findings indicate no more 
than slight knee impairment, despite the veteran's subjective 
complaints.  

Further, as the extension of the knee is not limited to 20 
degrees, and the flexion of the knee is not limited to 15 
degrees, a higher 30 percent rating would not be assignable 
under either Diagnostic Code 5260 or Diagnostic Code 5261.  
Also, as there is no ankylosis of the knee joint, a 30 
percent rating would not be available under Diagnostic Code 
5256.  

While the Board does not minimize the disability resulting 
from the service-connected left knee disorder, the veteran's 
subjective complaints do not provide a basis, even when 
considered with the objective clinical findings of swelling 
and tenderness, for an original rating in excess of the 10 
percent rating assigned under any potentially applicable 
Diagnostic Code.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected left knee disorder 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  However, the VA examination reports reflect 
that the veteran was able to achieve essentially full range 
of motion of his left knee.  Although the Board has taken 
into consideration the veteran's complaints of pain, there is 
little in the way of objective evidence of functional loss 
due to pain, weakened movement, fatigability or 
incoordination to warrant a rating in excess of the 10 
percent assigned during the appellate period.  In this 
respect, the Board places greater weight on the objective VA 
medical examination than on the veteran's statements.  The 
Board therefore concludes that the additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher rating.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to a higher 
initial disability rating for his service-connected left knee 
disability.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Service connection for a left hip disorder and a lung 
disorder is denied. 

A higher initial disability rating for a left knee disability 
is denied.  


REMAND

Initially, the Board finds that the veteran's claims for 
service connection for a right knee scar and an initial 
disability rating in excess of 20 percent for lumbosacral 
strain are well grounded.  

The record shows that since his original claim in 1997, the 
veteran has consistently stated that he injured his right 
knee while serving in Southwest Asia in 1992.  The veteran is 
also shown to have a scar of the right knee that could be 
attributable to service, even though a scar of the right knee 
was also noted on service entrance examination.  A review of 
the service medical records on file shows that there are no 
records from 1992, which may indicate that there are 
additional service medical records available.  (In this 
regard, the Board notes that clinical records for the 
veteran's 1992 treatment for spontaneous pneumothorax are 
also not of record; however, as discussed above, there was no 
current disability shown on which an award of service 
connection for that claimed condition could be based.).  In 
view of the veteran's statements and testimony as to this 
treatment for his knee in 1992 and the gap in the service 
medical records for this same period, the Board is of the 
opinion that a search for additional records should be made 
prior to further appellate review.  

With respect to the veteran's claim for an initial disability 
rating in excess of 20 percent for lumbosacral strain, the 
Board notes that the most recent private treatment records 
contain a November 1999 letter from the veteran's 
chiropractor, Michael R. Cavanaugh, D.C., showing that he was 
about to send the veteran for neurologic and/or pain 
management evaluation.  Such evaluations, if conducted, would 
be beneficial in determining the nature and severity of the 
veteran's low back symptomatology.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide a detailed account of any medical 
treatment he received for his right knee 
during service in 1992 to include his 
assigned unit and the treating facility, 
if known.  Thereafter, the RO should 
request an additional search for any 
records so identified and also for any 
other service medical records from 1992, 
that may be missing from the current 
record.  

2.  The veteran should also be requested 
to identify all sources of recent 
treatment received for his low back, and 
to furnish signed authorizations for 
release to the VA of any private medical 
records so identified.  This should 
include the recent records of his 
chiropractor, Dr. Cavanaugh.  Copies of 
these medical records should be requested 
and added to the claims folder.  

3. The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
should evaluate the evidentiary material 
received as a result of this remand and 
if further development, other than that 
requested above, is indicated, such 
development should also be accomplished.  

4.  After undertaking any development 
deemed appropriate, the RO should review 
and adjudicate the veteran's remaining 
claims in light of the entire record to 
include any evidence added to the record 
as a result of this remand.  

If the RO's decision is adverse to the veteran, then the 
veteran and his representative should be furnished a 
supplemental statement of the case covering the new evidence 
and given an opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



